Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined in this application.  The communication is the first action on the merits.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 10, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 12 and 13, Examiner believes the intention of Applicant was to make claims 12 and 13 be dependent on claim 11, not claim 10.  This is due to the claimed subject matter of claims 12 and 13 being identical to claims 2 and 3.  Therefore, it appears that Claims 12 and 13 are intended to depend from Claim 11 rather than Claim 10, to mirror the dependency structure present in Claims 2 and 3.   Therefore, for the purposes of examination, Examiner interprets Claims 12 and 13 as dependent on Claim 11.
Claims 10 and 20 both recite the term “common routes”.  The term "“common routes”, in claims 10 and 20, is a relative term which renders the claim indefinite.  The term “common routes” does not adequately define which routes would comprise the stored routes.  Furthermore, “common routes” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a Judicial Exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The limitations of select a pick-up location for an item to be picked up by an automated guidance vehicle; determine an intended destination of an item at the pick-up location; determine a drop off location associated with the pick-up location based at least in part on the eventual delivery address, as drafted covers mental processes.  That is, selecting a pick-up location for an item, determining a destination for an item, determining a drop off location associated with a pick-up 
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a computer, processing equipment, a database, and a controller that instructs an automated guidance vehicle to pick-up the item at the pick-up location and drop off the item at the drop off location.  The additional elements of a computer, processing equipment, a database are recited at a high level of generality such that they amount to using generic computer components to perform an abstract idea. The additional element of a controller that instructs an automated guidance vehicle to pick-up the item at the pick-up location and drop off the item at the drop off location amounts to linking the judicial exception to a particular technological environment or field of use, such as the environment of communicating instructions to automated guidance vehicles.   Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above, the additional elements of a computer, processing equipment, a database are recited at a high level of generality such that they amount to using generic computer components to perform an abstract idea. The same analysis applies here.  With respect to the additional element of  a controller that instructs an automated guidance vehicle to pick-up the item at the pick-up location and drop off the item at the drop off location amounts to linking the judicial exception to a particular technological environment or field of use, such as the 
As per claim 2, claim 2 recites the same abstract idea as claim 1, with the additional element of a computer, and scanning a computer readable code associated with the pick-up location.  The additional element of a computer, is recited at a high level of generality such that it amounts to using a generic computer component to perform an abstract idea.  The additional element of scanning a computer readable code associated with the pick-up location, as drafted, cover extra-solution activity.  That is, scanning a computer readable code associated with the pick-up location, amounts to necessary data gathering and outputting in conjunction with the abstract idea.  The claim is therefore directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional element of a computer, is recited at a high level of generality such that it amounts to using a generic computer component to perform an abstract idea.  The same analysis applies here and does not create an inventive concept.  With respect to the additional element of scanning a computer readable code associated with the pick-up location, as drafted, amounts to appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  High (US 20190196505 A1) establishes that AGV’s utilizing computer readable codes is well known in the art.  [0031] In addition, the AGV 200 includes a control circuit 212 operatively coupled to the motorized locomotion system 202, the navigational system 204, the sensor(s) 206, the conveyor assembly 208, and the transceiver 210. The control circuit 212 is configured to operate and move the AGV 200. The control circuit 212 may comprise a processor, a microprocessor, and the like and may be configured to execute computer readable instructions stored on a computer readable storage memory. The computer readable storage memory may comprise volatile and/or non-volatile memory and have stored upon it a set of computer readable instructions which, when executed by the control circuit 212, cause the control circuit 212 to navigate the AGV 200 and communicate with other devices. The architectural options for such structures are well known and understood in the art and require no further description here.  The claim does not contain an inventive concept, and is therefore not patent eligible.
As per claim 3, the limitations of store the location and status of each of a plurality of automated guidance vehicles and to select one of the plurality of automated guidance vehicles to be instructed by the automated guidance vehicle controller based at least in part on the selected pick-up location and the locations and status of the automated guidance vehicles, as drafted covers mental processes.  That is, storing the locations and status’ of vehicles, and selecting a vehicle based on a pick-up location and status of a vehicle, covers concepts that can either be performed in the human mind or pen and paper (including an observation, evaluation, judgment, or opinion).  The claim therefore recites an abstract idea.  
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a database.  The additional element of a database is recited at a high level of generality, such that it amounts to mere 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above, the additional element of a database, as drafted is recited at a high level of generality, such that it amounts to mere instructions to implement an abstract idea on a computer.  The same analysis applies here and does not create an inventive concept. The claim is therefore not patent eligible.
As per claim 4, claim 4 only further narrows the abstract idea of claim 3, and includes no new additional elements.  The claim is therefore not patent eligible.
As per claim 5, claim 5 only further narrows the abstract idea of claim 3, and includes no new additional elements.  The claim is therefore not patent eligible.
As per claim 6, claim 6 only further narrows the abstract idea of claim 3, and includes no new additional elements.  The claim is therefore not patent eligible.
As per claim 7, claim 7 only further narrows the abstract idea of claim 6 and claim 3, and includes no new additional elements.  The claim is therefore not patent eligible.
As per claim 8, the limitations of cancel other automated guidance vehicle's tasks based on the characteristics of the item, as drafted covers mental processes.  That is, canceling a vehicle’s task, covers concepts that can either be performed in the human mind or with pen and paper (including an observation, evaluation, judgment, or opinion).  The claim therefore recites an abstract idea.  
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of a database.  The additional element of a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above, the additional element of a database, as drafted is recited at a high level of generality, such that it amounts to mere instructions to implement an abstract idea on a computer.  The same analysis applies here and does not create an inventive concept. The claim is therefore not patent eligible.
As per claim 9, claim 9 only further narrows the abstract idea of claim 1, and includes no new additional elements.  The claim is therefore not patent eligible.
As per claim 10, the limitation of store common routes of travel within a facility, as drafted covers mental processes.  That is, storing routes of travel within a facility is a process that can either be performed in the human mind, or with pen and paper (including an observation, evaluation, judgment, or opinion).  The claim therefore recites an abstract idea.  
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of a database.  The additional element of a database is recited at a high level of generality, such that it amounts to mere instructions to implement an abstract idea on a computer.  The claim is therefore directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above, the additional element of 
As per claim 11, claim 11 contains the same abstract idea as claim 1, and includes no knew additional elements.  See relevant rejection of claim 1.
As per claim 12, claim 12 is substantially similar to claim 2.  See relevant rejection of claim 2.
As per claim 13, claim 13 is substantially similar to claim 3.  See relevant rejection of claim 2.
As per claim 14, claim 14 is substantially similar to claim 4.  See relevant rejection to claim 4.
As per claim 15, claim 15 is substantially similar to claim 5.  See relevant rejection to claim 5.
As per claim 16, claim 16 is substantially similar to claim 6.  See relevant rejection to claim 6.
As per claim 17, claim 17 is substantially similar to claim 7.  See relevant rejection to claim 7.
As per claim 18, claim 18 is substantially similar to claim 8.  See relevant rejection to claim 8.
As per claim 19, claim 19 is substantially similar to claim 9.  See relevant rejection to claim 9.
As per claim 20, claim 20 is substantially similar to claim 10.  See relevant rejection to claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jarvis et al. US (20200207250 A1).
As per claim 1, Jarvis teaches A system of processing items, the system comprising: a vehicle control computer configured to select a pick-up location for an item to be picked up by an automated guidance vehicle; Jarvis teaches a vehicle control computer or controller coupled to a guidance system that directs an AGV to a [0072] The AGV 202a may include one or more controllers coupled with the guidance system, IHM 216, drive unit 212, loading coordination engine 804, etc., to perform operations described herein….For example, the one or more controllers may receive a signal from the loading coordination engine 804 indicating to retrieve a particular item from a retrieval location. [0103] The loading coordination engine 804 may instruct a conveyor mechanism 108 to…instruct an AGV 102 to retrieve the item from the loading area and place it in a designated location in the delivery vehicle 104. Jarvis teaches an automated guided vehicle. [0006] The technology may include a loading coordination system including: an automated guided vehicle (“AGV”).  Jarvis teaches an item processing equipment configured to determine an intended destination of an item at the pick-up location;  Jarvis teaches an item processing equipment or scanner and a loading coordination engine that then determines the attributes of an item, such as the delivery destination.  [0039] In some implementations, the loading environment 100 may include a conveyor mechanism 108 for bringing items to the loading bay 106. For example, the conveyor mechanism 108 may include.. another device, such as an AGV 102 configured to bring items to the loading bay 106 from a warehouse, for example…In some implementations, the conveyor mechanism 108 may include or be coupled with scanners that scan items to determine their attributes. For example, a scanner may scan a label on the item, and, based on the content of the label, the loading coordination engine 804 may track an item or determine attributes of the item, such as its delivery destination, weight, dimensions, priority, appropriate delivery vehicle door, etc.  Jarvis teaches a facility management database configured to determine a drop off location associated with the pick-up location based at least in part on the eventual delivery address;  Jarvis teaches a facility management database or loading-coordination system that determines a drop off location, such as a delivery vehicle in connection to a delivery destination. [0103] A set of items may be inducted into the loading-coordination system in response to receiving item data identifying attributes of the set of items. An order received by the loading coordination engine 804 may include one or more items, a delivery address, delivery or profile attributes, or other information. The loading coordination engine 804 may assign items and/or orders to a delivery vehicle 104 or door dock 110 associated with the delivery vehicle 104 based on delivery destinations of the items, current or projected load of delivery vehicles 104, etc.  Jarvis teaches and an automated guidance vehicle controller configured to instruct an automated guidance vehicle to pick-up the item at the pick-up location and drop off the item at the drop off location.  Jarvis teaches an AGV that picks up an item and delivers the item to a drop off location or delivery vehicle.  [0112] At 510, the loading coordination engine 804 may instruct a component of the loading coordination system 800 to deliver the first item to a loading area associated with the delivery vehicle 104. For instance, the loading coordination engine 804 may issue an instruction to a conveyor mechanism 108, AGV 102, or a warehouse sorting mechanism. For example, an outbound warehouse system (which may include a human worker, AGV 102, conveyor mechanism(s) 108, etc.) may place an item on a conveyor mechanism 108 or AGV 102 that may bring the item to the loading area associated with the delivery vehicle 104.
As per claim 11, all of the subject matter in claim 11 is recited in claim 1 with the additional limitation of a method of processing items.  Jarvis teaches a method for [0020] Among other benefits, the technology described herein improves upon the technology described in the Background Section. For instance, the technology provides robotic devices, systems, methods, and other aspects that can more efficiently prepare delivery vehicles 104. The technology may automate storage and retrieval of items in a delivery vehicle 104 using robotic technology that, in some implementations, may travel with the delivery vehicle 104 to support delivery operations. For instance, the technology described herein describes example automated guided vehicles (“AGVs”) 102 that efficiently carry items. An item may be a physical object, such as a product, box or container of products, etc. Some implementations of the technology described herein may include a system and method that includes determining locations of items in a particular delivery vehicle 104 and autonomously manipulating the items to place them in the determined locations by an AGV 102.   Therefore, claim 11 is rejected under the same grounds as those presented in claim 1 above and with this additional teaching by Jarvis.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al. US (20200207250 A1), in view of Schwartz et al. (US 11027640 B2).  
As per claim 2, Jarvis does not teach The system of claim 1, wherein the vehicle control computer is configured to select the pick-up location by scanning a computer readable code associated with the pick-up location, however Schwartz teaches a scanning device that scans a code associated with a pick-up location of an item.  (Column 7, Lines 52-65) The mobile computing device 220 can incorporate a scanning capability, such as a laser-type barcode scanner, an optical camera, or other type of sensor to detect and decode computer readable codes. In some embodiments, the mobile computing device 220 may communicate with the controller 210 via cellular networks, WLAN networks, or any other wireless network. (Column 18, Lines 22-30) The carrier may receive a list of items which are to be delivered to delivery points along the carrier's assigned route. The carrier can receive a printout with codes that the carrier can scan, which will cause the indicators on the shelves in the distribution facility to indicate where the items to load are located. In some embodiments, the carrier's mobile computing device 220 will indicate which items are to be loaded, and provide an identification of their locations on the shelves in the distribution facility.
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified Jarvis to include wherein the vehicle control computer is configured to select the pick-up location by scanning a computer readable code associated with the pick-up location, as taught by Schwartz.  One of ordinary skill in the art would have recognized that applying the known technique of Schwartz to Jarvis would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Schwartz to the teaching of Jarvis would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate selecting a pick-up location based on scanning a computer readable code.  Further, incorporating selecting a pick-up location based on scanning a computer readable code, would have been recognized by one of ordinary skill in the art as Schwartz states (Column 12, Lines 55-61) By illuminating the indicators 122 on one of the shelves 120a-d, the carrier can know precisely where to put an item during a loading process. This can increase efficiency in loading the vehicle 100, as each package need only be handled once while loading, guess work of item placement can be eliminated, which reduces the time to load the vehicle 100. 
As per claim 12, Examiner notes that claim 12 is being examined based on its dependence on claim 11.  In addition, all of the subject matter in claim 12 is recited in claim 2 except that claim 12 also claims the limitations of claim 11.  Therefore, claim 12 is rejected under the same grounds as those presented in claims 2 and 11.  
Claims 3, 4, 5, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al. US (20200207250 A1), in view of Laury et al. (US 20190228375 A1).
As per claim 3, Jarvis does not teach The system of claim 1, further comprising a route management database configured to store the location and status of each of a plurality of automated guidance vehicles, however Laury teaches the status including current vehicle location.  [0053] The autonomous delivery vehicle 302 can send information (not shown) back to the delivery management system 100 to update the status of the autonomous delivery vehicle 302, such as by sending current available range or remaining amount of fuel, the vehicle current location 214, status of the cargo system 306 (e.g., loaded cargo, such as for cross-region deliveries, available compartments, etc.).  Laury also teaches storing the status (which includes location) updates of autonomous vehicles [0090] the delivery management system 100 tracks vehicle locations (e.g., the vehicle current location 214) of the fleet of autonomous delivery vehicles 120 (including the autonomous delivery vehicle 302). For example, the delivery management system 100 can receive regular (e.g., periodic and/or event-based) status updates (e.g., task status, remaining missions, trip progress, the vehicle current location 214, etc.) from the autonomous delivery vehicles 120. The delivery management system 100 can store (in e.g., memory and/or database) and update the status updates for each of the vehicles in the fleet.  Laury teaches and to select one of the plurality of automated guidance vehicles to be instructed by the automated guidance vehicle controller Laury teaches an automated guidance vehicle being instructed by an automated guidance vehicle controller or delivery management   [0031] In processing the delivery mission, the delivery management system 100 can select one of the autonomous delivery vehicles 120 to carry out the delivery mission. Laury teaches based at least in part on the selected pick-up location and the locations and status of the automated guidance vehicles. Laury teaches selecting an automated guidance vehicle based on the vehicle location, vehicle status, an item location.  [0031] The delivery management system 100 can select a vehicle based on a vehicle current location 214 relative to the pickup location corresponding to the requested payload 106. For example, the delivery management system 100 can select the autonomous delivery vehicle that is closest to the pickup location. The delivery management system 100 can further select a vehicle based on a status of the vehicle, such as the remaining amount of fuel or available travel range/distance, the status or existence of any missions tasked to the vehicle (e.g., whether the vehicle has finished a task or has a timing-critical mission remaining), the available cargo space, etc.    
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified Jarvis to include a route management database configured to store the location and status of each of a plurality of automated guidance vehicles, and to select one of the plurality of automated guidance vehicles to be instructed by the automated guidance vehicle controller based at least in part on the selected pick-up location and the locations and status of the automated guidance vehicles, as taught by Laury.  One of ordinary skill in the art would have recognized that applying the known technique of Laury to Jarvis would have yielded predictable results and resulted in an improved system. It would have been  [0085] Allowing the autonomous delivery vehicle 302 to determine/update the stop location within the target zone near the corresponding delivery location and to send the stop location, and calculating the delivery route 216 at the delivery management system 100 based on the received stop location can provide increased efficiency in operating the autonomous delivery vehicle 302.
As per claim 4, Jarvis does not teach The system of claim 3 wherein the automated guidance vehicle is selected at least in part based on the proximity of the location of each of the plurality of automated guidance vehicles to the pick-up location, however Laury teaches selecting an automated guidance vehicle based on proximity of the vehicle to the pick-up location.  [0031] In processing the delivery mission, the delivery management system 100 can select one of the autonomous delivery vehicles 120 to carry out the delivery mission. The delivery management system 100 can select a vehicle based on a vehicle current location 214 relative to the pickup location corresponding to the requested payload 106. For example, the delivery management system 100 can select the autonomous delivery vehicle that is closest to the pickup location. 
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified Jarvis to include wherein the automated guidance vehicle is selected at least in part based on the proximity of the location of each of the plurality of automated guidance vehicles to the pick-up location, as taught by Laury.  One of ordinary skill in the art would have recognized that applying the known technique of Laury to Jarvis would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Laury to the teaching of Jarvis would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate selecting an automated guidance vehicle based on the proximity of the guidance vehicles to the pick-up location.  Further, incorporating selecting an automated guidance vehicle based on the proximity of the guidance vehicle to the pick-up location, would have been recognized by one of ordinary skill in the art as resulting in an improved system that as Laury states [0085] Allowing the autonomous delivery vehicle 302 to determine/update the stop location within the target zone near the corresponding delivery location and to send the stop location, and calculating the delivery route 216 at the delivery management system 100 based on the received stop location can provide increased efficiency in operating the autonomous delivery vehicle 302.
As per claim 5, Jarvis does not teach The system of claim 3, wherein the status of each of the plurality of automated guidance vehicles includes whether or not the automated guidance vehicle is currently transporting an item, however [0031] In processing the delivery mission, the delivery management system 100 can select one of the autonomous delivery vehicles 120 to carry out the delivery mission…The delivery management system 100 can further select a vehicle based on a status of the vehicle, such as the remaining amount of fuel or available travel range/distance, the status or existence of any missions tasked to the vehicle (e.g., whether the vehicle has finished a task or has a timing-critical mission remaining), the available cargo space, etc.  
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified Jarvis to include wherein the status of each of the plurality of automated guidance vehicles includes whether or not the automated guidance vehicle is currently transporting an item., as taught by Laury.  One of ordinary skill in the art would have recognized that applying the known technique of Laury to Jarvis would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Laury to the teaching of Jarvis would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate including whether or not a vehicle is currently transporting an item to the vehicle’s status.  Further, incorporating including whether or not a vehicle is currently transporting an item with respect to the vehicles status, would have been recognized by one of ordinary skill in the art as resulting in an improved system that as Laury states [0085] Allowing the autonomous delivery vehicle 302 to determine/update the stop location within the target zone near the corresponding delivery location and to send the stop location, and calculating the delivery route 216 at the delivery management system 100 based on the received stop location can provide increased efficiency in operating the autonomous delivery vehicle 302.
As per claim 13, for the purposes of examination, claim 13 is being examined based on its dependence on claim 11.  In addition, all of the subject matter in claim 13 is recited in claim 3 except that claim 13 also claims the limitations of claim 11.  Therefore, claim 13 is rejected under the same grounds as those presented in claims 3 and 11.  
As per claim 14, all of the subject matter in claim 14 is recited in claim 4 except that claim 14 also claims the limitations of claim 13.  Therefore, claim 14 is rejected under the same grounds as those presented in claims 4 and 13.  
As per claim 15, all of the subject matter in claim 15 is recited in claim 5 except that claim 15 also claims the limitations of claim 13.  Therefore, claim 15 is rejected under the same grounds as those presented in claims 5 and 13.  
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al. US (20200207250 A1), in view of Laury et al. (US 20190228375 A1), in further view of Kulkarni et al.  (US 20180137454 A1).
As per claim 6, Jarvis does not teach The system of claim 3, wherein the route management database is further configured to select one of the plurality of automated guidance vehicles based on characteristics of the item to be picked up, however Kulkarni teaches selecting an automated guidance vehicle based on a characteristic of the item such as an item’s weight or dimensions. [0132] In an example, the vehicle manager 360 may select the AGV 206 based on an available payload capacity corresponding to one or more of a dimension and weight of the item and/or and an available deployment time corresponding to a targeted delivery time for delivering the item to the delivery point. For instance, as with the UAVs 202, the vehicle manager 360 can compare one or more physical dimension(s) of the item to an available payload capacity(ies) of the AGVs 206 and determine which AGVs 206 can accommodate the item based on their available payload capacity(ies). Additionally or alternatively, the vehicle manager 360 can compare the weight of the item to the payload capacity(ies) to determine which AGVs 206 can accommodate an item having such a weight. In additional or alternative examples, the vehicle manager 360 can select the AGV 206 based on the AGV's 206 range and/or remaining time in service.
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combination of Jarvis and Laury to include wherein the route management database is further configured to select one of the plurality of automated guidance vehicles based on characteristics of the item to be picked up, as taught by Kulkarni.  One of ordinary skill in the art would have recognized as Kulkarni states [0009] For example, the technology may lower labor and other overhead costs currently present in fulfillment systems…The technology.. may lower energy consumption in order fulfillment; may increase the speed with which order fulfillment is completed; and may prevent item theft. 
As per claim 16, all of the subject matter in claim 16 is recited in claims 6 and 3, except that claim 16 also claims the limitations of claim 14.  Therefore, claim 15 is rejected under the same grounds as those presented in claims 6, 3, and 14.  
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al. US (20200207250 A1), in view of Laury et al. (US 20190228375 A1), in .
As per claim 7, Jarvis does not teach The system wherein the characteristics include the item's service class,…weight, or size, however Kulkarni teaches selecting an automated vehicle based on an item’s service class (or priority), size (or physical dimensions) and weight of an item.  [0102] As shown in FIG. 8, which is a flowchart of an example method 800 for selecting a UAV 202 for transiting the item to the item transfer point, the vehicle manager 360 in block 802 may retrieve the item properties, which reflect properties of the item to be transited, such as but not limited, physical dimension(s) of the item (e.g., length, width, height, etc.), a priority of the item (e.g., reflecting whether delivery of the item is to be expedited, Kulkarni teaches selecting an automated vehicle based on weight of an item.  [0132] Additionally or alternatively, the vehicle manager 360 can compare the weight of the item to the payload capacity(ies) to determine which AGVs 206 can accommodate an item having such a weight. 
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combination of Jarvis and Laury to include The system wherein the characteristics include the item's service class,…weight, or size, as taught by Kulkarni.  One of ordinary skill in the art would have recognized as Kulkarni states [0009] For example, the technology may lower labor and other overhead costs currently present in fulfillment systems…The technology.. may lower energy consumption in order fulfillment; may increase the speed with which order fulfillment is completed; and may prevent item theft. 
Beaurepaire teaches The system wherein the characteristics include the item's …value.  Beaurepaire then teaches selecting an automated vehicle based on item’s value. [0057] In step 303, the configuration platform 109 determines the one or more vehicles that are capable of accepting the at least one delivery of the at least one item as a substitute to the at least one delivery location. For example, the configuration platform 109 may determine the availability of vehicles from..an autonomous vehicle, etc. [0058] In another scenario, the configuration platform 109 may select a vehicle capable of accepting the delivery of an item from a pool of vehicles based, at least in part, on the attributes of the item of delivery (e.g., the value, the size, the weight, etc.).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combination of Jarvis, Laury, and Kulkarni to include The system wherein the characteristics include the item's …value, as taught by Beaurepaire.  One of ordinary skill in the art recognized the need for considering an items value during delivery due to as Beaurepaire states [0001] However, service providers encounter multiple difficulties while delivering goods to recipients not available at the delivery location (e.g., lack of safe area to leave the goods, possibility of theft of the goods, etc.). Accordingly, there is a need for a service that ensures secure and flexible delivery method.
As per claim 17, all of the subject matter in claim 17 is recited in claim 7 except that claim 17 also claims the limitations of claim 16.  Therefore, claim 17 is rejected under the same grounds as those presented in claims 7 and 16.  
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al. US (20200207250 A1), in view of Laury et al. (US 20190228375 A1), in .  
As per claim 8, Jarvis does not teach The system of claim 6, wherein the route management database is further configured to cancel other automated guidance vehicle's tasks based on the characteristics of the item, however Purwin teaches canceling an automated guidance vehicle based on a characteristic of an item such as an item’s weight. (Column 32, Lines 29-40) Next, the process 1500 includes determining whether the payload weight (W) exceeds a known limit (Lim) of the selected UAV (1506)…  If the payload weight is less than the limit, then the process 1500 can revert to a system for controlling a single UAV (1508), such as systems 1000 and 1200.  (Column 32, Lines 41-52) If the payload weight (W) does exceed the limit (Lim) for a single UAV (at 1506), then the process 1500 includes determining whether the weight falls within a suitable range (between Lim and Lim+N)…. If the payload weight exceeds the range (W>Lim+N), then the system 1500 can refer the instructions (of 1502) to an alternative retrieval system (1512).  
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combination of Jarvis, Laury, and Kulkarni to include wherein the route management database is further configured to cancel other automated guidance vehicle's tasks based on the characteristics of the item, as taught by Purwin.  One of ordinary skill in the art would have recognized as Purwin states (Column 9, Lines 49-56). Thus, based on its knowledge of the location, current state, and/or other characteristics of the various components of inventory system 10 and an awareness of all the tasks currently being completed, management module 15 can generate tasks, allot usage of system resources, and otherwise direct the completion of tasks by the individual components in a manner that optimizes operation from a system-wide perspective.
As per claim 18, all of the subject matter in claim 18 is recited in claim 8 except that claim 18 also claims the limitations of claim 16.  Therefore, claim 18 is rejected under the same grounds as those presented in claims 8 and 16.  
Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jarvis et al. US (20200207250 A1), in view of Bolotski et al. (US 11086336 B1).
As per claim 9, Jarvis does not teach The system of claim 1, wherein the facility management database determines the drop off locations based upon the input location of the item processing equipment tasked with processing items for the intended destination, however Bolotski teaches determining a drop off location based upon an input location of item processing equipment (scanning a barcode or an RFID tag).  (Column 5, Lines 35-49) In one embodiment, the containers 180 are assigned different destinations either within the warehouse or to an external location (e.g., a different warehouse or mailing code). Moreover, the containers 180 may correspond to different shipping companies. In one embodiment, the master controller 110 knows the desired destination of the items 125, which may be determined by scanning a bar code or reading an RFID tag on the item 125 when in the feeder 130. The master controller 110 can then provide instructions to the robots 140 to move the item 125 to the appropriate location in distribution system 170 such that the item 125 is stowed in the container 180 corresponding to its destination. In this manner, the item-sortation machine 100 can provide wireless commands to the robots 140 for sorting received items 125 into the containers 180. (Column 7, Lines 47-52)) At block 305, the master controller determines a destination for an item received at the feeder of the item-sortation machine. In one embodiment, the master controller determines the desired destination of the received items by scanning a bar code or reading an RFID tag on the item when in the feeder. 
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified Jarvis to include wherein the facility management database determines the drop off locations based upon the input location of the item processing equipment tasked with processing items for the intended destination, as taught by Bolotski.  One of ordinary skill in the art would have recognized that applying the known technique of Bolotski to Jarvis would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bolotski to the teaching of Jarvis would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate determining drop off locations based upon input locations of item processing equipment tasked with processing items for an intended destination.  Further, incorporating determining drop off locations based upon input locations of item processing equipment tasked with processing items for an intended destination, would have been recognized by one of ordinary skill in the art as resulting in an as Bolotski states, (Column 16, Lines 13-18) In one embodiment, the system 700 includes a plurality of input stations which may increase the feed rate of pieces. In addition, the input stations may be configured to process different types of items. In this way, each input station could be configured to efficiently process a particular category of items.
As per claim 10, Jarvis does not teach The system of claim 1, further comprising a route management database configured to store common routes of travel within a facility, however Bolotski teaches storing a route within a facility (Column 8, Lines 13-24) At block 315, the robot controller to which the address was transmitted identifies a predefined path corresponding to the address. In one embodiment, the robot controller includes memory which stores at least one predefined path for each of the potential addresses. Put differently, the robot controller may store at least one path to each item drop off point (e.g., a location of a container). The path can be divided into a plurality of different segments which the robot travels to reach the destination and return to the feeder to retrieve another package. The paths may be the shortest routes to the containers and back to the feeder, but do not have to be.  (Column 3, Lines 21-25 ) The embodiments herein can be used in any machine that relies on wireless control signals which can interfere with other wireless controlled machines in a shared area (e.g., a warehouse, sorting facility, mail processing facility, packing facility, etc.).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified Jarvis to include further comprising a route management database configured to store common routes of travel within a facility, as taught by Bolotski.  One of ordinary skill in the art would have recognized as Bolotski states (Column 8, Lines 17-30) Put differently, the robot controller may store at least one path to each item drop off point (e.g., a location of a container). The path can be divided into a plurality of different segments which the robot travels to reach the destination and return to the feeder to retrieve another package. The paths may be the shortest routes to the containers and back to the feeder, but do not have to be. For example, the path to the container may be different than the return path from the container to the feeder. That way, another robot can traverse the same path when dropping off an item without the threat of colliding with a robot returning from dropping off an item at the same container. In this example, the robots can all use the same path when delivering items to the same location or container.
As per claim 19, all of the subject matter in claim 19 is recited in claim 9 except that claim 19 also claims the limitations of claim 11.  Therefore, claim 19 is rejected under the same grounds as those presented in claims 9 and 11.  
As per claim 20, all of the subject matter in claim 20 is recited in claim 10 except that claim 20 also claims the limitations of claim 11.  Therefore, claim 20 is rejected under the same grounds as those presented in claims 10 and 11.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446.  The examiner can normally be reached on Monday-Friday 8:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN G WEBSTER/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
September 9, 2021